DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6 – 10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  For instance claim 6, recites “a driver” which is interpreted to encompass a human organism which is improper under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biziorek (Pub. No.: US 2009/0107102 A1).
Regarding claim 1, Biziorek discloses a traveling vehicle (10, FIG. 1) to which a baler is attached (12, FIG. 1), the traveling vehicle comprising:
 	a communicator (Baler controller 110, ¶ 35) configured to receive, from the baler, information on a size of a bale produced by the baler (Bale Size 208, FIG. 3); and
 	a controller (60, FIG. 2) configured to carry out stopping control of the traveling vehicle when the bale becomes a first size (Halt Tractor 218 based on Bale size being greater than first size 212, FIG. 3), the stopping control being based on a stopping distance (distance sensor for detecting obstacle ¶ 42) corresponding to (i) a vehicle speed of the traveling vehicle (206, FIG. 3) and (ii) a surrounding environment (222 Obstacle detected, FIG. 3), the first size allowing the bale to have a target size when the traveling vehicle stops (¶ 48).

Regarding claims 4 and 9, Biziorek discloses the traveling and working vehicle, wherein:
 	the controller carries out a speed-reducing process, at a time point when the bale becomes a second size smaller than the target size (208, 210; FIG.3).

Regarding claims 5 and 10, Biziorek discloses the traveling and working vehicle wherein:
the controller places a transmission in neutral, in the speed-reducing process (Neutral Position, ¶ 25).

Regarding claim 6, Biziorek discloses a working vehicle comprising:
 	a traveling vehicle (10, FIG. 1); and
 	a working machine (12, FIG. 1);
 	the traveling vehicle including a vehicle body (18, FIG. 1), a driver (28, FIG. 1), a controller (60, FIG. 2), and a communicator (110, FIG. 2);
 	the working machine including:
 	a baler configured to form a bale (12, FIG. 1); 
 	a sensor configured to measure a size of the bale (Bale Sensor, See Abstract); 
 	a baler controller (110, FIG. 2) configured to carrying out control for forming the bale (Wrapping Operation 220, FIG. 3); and 
 	a baler communicator configured to carry out interactive communication with the traveling vehicle (110, FIG. 2); 
 	the controller of the traveling vehicle being configured to (1) receive the size of the bale measured by the sensor in the working machine (208, FIG. 3), via the baler communicator and the communicator of the traveling vehicle, (ii) compare the size of the bale with a target size (Bale Size greater than first size 212, FIG. 3), and (iii) carry out stopping control of the traveling vehicle (218, FIG. 3) when the bale becomes a first size (212, FIG. 3), the stopping control being based on a stopping distance (distance sensor for detecting obstacle ¶ 42) corresponding to (1) a vehicle speed of the traveling vehicle (206, FIG. 3) and (ii) a surrounding environment (222, FIG. 3), the first size allowing the bale to have a target size when the traveling vehicle stops (¶ 48).

Allowable Subject Matter
Claims 2, 3, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663